Appeal dismissed unless appellants shall file and serve printed papers by July first, printed briefs by August first, and shall be ready to argue the appeal at the opening of the September term, and shall pay to respondent’s attorney ten dollars. This court holds that on the present record the defendant Mettler is not a party to this appeal. (McCarthy v. Western Union Telegraph Co., 148 App. Div. 936; Rosebrock v. General Electric Co., 204 id. 854.) Present — Hubbs, P. J., Clark, Davis, Crouch and Taylor, JJ.